
	

114 HR 1850 IH: FPS Improvement Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1850
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To protect Federal employees and visitors, improve the security of Federal facilities, authorize
			 and modernize the Federal Protective Service, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the FPS Improvement Act of 2015. 2.DefinitionsIn this Act, the terms appropriate congressional committees, Federal facility, Secretary, Director, facility security level, Federal Protective Service law enforcement officer, and protective security officer have the meanings given those terms in section 1331 of title 40, United States Code (as added by this Act).
		3.Federal protective service
 (a)In generalChapter 13 of title 40, United States Code, is amended by adding at the end the following:  IIFederal Protective Services 1331.DefinitionsIn this subchapter:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (2)DirectorThe term Director means the Director of the Federal Protective Service.
 (3)Federal facilityThe term Federal facility— (A)means any building and grounds and all property located in or on that building and grounds, that are owned, occupied or secured by the Federal Government, including any agency, instrumentality or wholly owned or mixed-ownership corporation of the Federal Government; and
 (B)does not include— (i)any building, grounds, or property used for military activities; or
 (ii)any facility used for activities covered under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.).
 (4)Federal Protective Service law enforcement officerThe term Federal Protective Service law enforcement officer means a law enforcement officer or agent designated under section 1332. (5)Facility Security CommitteeThe term Facility Security Committee means an agency or an internal agency component responsible for security policy at a specific Federal facility.
 (6)Facility security levelThe term facility security level— (A)means a rating of each Federal facility based on the analysis of several facility factors including factors that provide a basis for that facility’s attractiveness as a target and potential effects or consequences of an attack, which then serves as a basis for the implementation of certain levels of security protection by the Interagency Security Committee; and
 (B)is determined by the Federal Protective Service, the United States Marshals Service under section 566 of title 28, or another agency authorized to provide all protective services for a facility and is guided by Interagency Security Committee standards.
 (7)In-service field staffThe term in-service field staff means— (A)a Federal Protective Service law enforcement officer; or
 (B)a police officer, inspector, area commander or special agent, or such other equivalent positions as designated by the Secretary who, while working, is directly engaged on a daily basis in protecting and enforcing law at Federal facilities.
 (8)Protective security officerThe term protective security officer means an employee of a Federal Protective Service contractor or subcontractor engaged in the protection of a building, grounds, or property that is owned, occupied, or secured by the Federal Government (including any agency, instrumentality, or wholly owned or mixed-ownership corporation thereof) and the persons on the property.
 (9)SecretaryThe term Secretary means the Secretary of Homeland Security acting through the Director. 1332.Law enforcement authority of Secretary of Homeland Security for protection of public property (a)In GeneralTo the extent provided for by transfers made pursuant to the Homeland Security Act of 2002, the Secretary shall protect the buildings, grounds, and property that are owned, occupied, or secured by the Federal Government (including any agency, instrumentality, or wholly owned or mixed-ownership corporation thereof) and the persons on the property.
							(b)Officers and Agents
 (1)DesignationThe Secretary may designate employees of the Department of Homeland Security, including employees transferred to the Department from the Office of the Federal Protective Service of the General Services Administration pursuant to the Homeland Security Act of 2002, as officers and agents for duty in connection with the protection of property owned or occupied by the Federal Government and persons on the property, including duty in areas outside the property to the extent necessary to protect the property and persons on the property.
 (2)PowersWhile engaged in the performance of official duties, an officer or agent designated under this subsection may—
 (A)enforce Federal laws and regulations for the protection of persons and property; (B)make arrests without a warrant for any offense against the United States committed in the presence of the officer or agent or for any felony cognizable under the laws of the United States if the officer or agent has reasonable grounds to believe that the person to be arrested has committed or is committing a felony;
 (C)serve warrants and subpoenas issued under the authority of the United States; (D)conduct investigations, on and off the property in question, of offenses that may have been committed against property owned or occupied by the Federal Government or persons on the property; and
 (E)carry out such other activities for the promotion of homeland security as the Secretary may prescribe.
 (3)Additional powerAn officer or agent designated under this subsection may carry a firearm on or off duty. (4)TrainingThe Secretary shall determine the minimum level of training or certification for—
 (A)employees of the Federal Protective Service including Federal Protective Service law enforcement officers;
 (B)protective security officers; and (C)a reliable system will be developed to track the compliance of protective security officers with the certifications deemed necessary by the Secretary.
 (c)InspectionsThe Secretary shall inspect Federal facilities protected by the Federal Protective Service for the purpose of determining compliance with Federal security standards, as determined by the Interagency Security Committee, and making appropriate risk mitigation recommendations.
 (d)Security countermeasuresThe Secretary, in consultation with the Administrator of General Services, shall ensure and supervise the effective design, procurement, installation, and operation of security countermeasures, including armed contract guards, electronic physical security systems, and weapons and explosives screening devices, for a Federal facility protected by the Federal Protective Service.
							1333.Full-time equivalent employee requirements
 (a)In generalThe Secretary shall ensure that the Federal Protective Service shall maintain at any time not fewer than 1,870 full-time equivalent employees, including not fewer than 1,318 in-service field staff.
 (b)ReportIn any fiscal year after fiscal year 2015 in which the number of full-time equivalent employees of the Federal Protective Service is fewer than the number of full-time equivalent employees of the Federal Protective Service in the previous fiscal year, the Secretary shall submit a report to the appropriate congressional committees that provides—
 (1)an explanation of the decrease in full-time equivalent employees; and (2)a revised model of the number of full-time equivalent employees projected for future fiscal years.
								1334.Protective security officers
							(a)Authorities for protective security officers
 (1)Carrying of firearmsThe Secretary may authorize protective security officers engaged in the protection of buildings and grounds that are owned, occupied, or secured by the General Services Administration Public Building Service as the Secretary considers necessary in the interests of the common defense and security to carry firearms to carry out their official duties.
 (2)Detention without a warrantA person authorized to carry firearms under this subsection may, while in the performance of, and in connection with, official duties, detain an individual without a warrant for any offense against the United States committed in that person’s presence or for any felony cognizable under the laws of the United States if that person has reasonable ground to believe that the individual to be detained has committed or is committing such felony. The detention authority conferred by this paragraph is in addition to any detention authority under other laws.
 (b)LimitationsThe following limitations apply: (1)A protective security officer authorized to carry firearms under this section may detain an individual only when the individual to be detained is within, or in direct flight from, the area of such offense.
 (2)A person granted authority to detain an individual by this section may exercise that authority only in the enforcement of laws regarding any building and grounds and all property located in or on that building and grounds that are owned, occupied, or secured by the General Services Administration Public Building Service.
 (c)GuidanceThe Secretary, with the approval of the Attorney General, shall issue guidelines to implement this section.
							1335.Compliance of Federal facilities with Federal security standards
 (a)In generalThe Secretary may assess security charges to an agency that is the owner or the tenant of a Federal facility protected by the Federal Protective Service in addition to any security charge assessed for the costs of necessary security countermeasures if—
 (1)the Secretary, in coordination with the Interagency Security Committee, determines a Federal facility to be in noncompliance with Federal security standards established by the Interagency Security Committee or a final determination regarding countermeasures made by the appeals board established under section 1336(h); and
 (2)the Interagency Security Committee or the Secretary— (A)provided notice to that agency and the Facility Security Committee of—
 (i)the noncompliance; (ii)the actions necessary to be in compliance; and
 (iii)the latest date on which such actions need to be taken; and (B)the agency is not in compliance by that date.
 (b)Report on noncompliant facilitiesThe Secretary shall submit a report to the appropriate congressional committees, in a classified manner if necessary, of any facility determined to be in noncompliance with standards established by the Interagency Security Committee.
							1336.Interagency security committee
 (a)EstablishmentThere is established within the executive branch the Interagency Security Committee (in this section referred to as the Committee) responsible for the development of safety and security standards and best practices to mitigate the effects of natural and manmade hazards in Federal facilities.
 (b)ChairpersonThe Committee shall be chaired by the Secretary or a designee of the Secretary. The chairpersons shall be responsible for the daily operations of the Committee and appeals board, final approval and enforcement of Committee standards, and the promulgation of regulations related to Federal facility security prescribed by the Committee.
							(c)Membership
 (1)Voting membersThe Committee shall consist of the following voting members: (A)Agency representativesRepresentatives from the following agencies, appointed by the agency heads:
 (i)Department of Homeland Security. (ii)Department of State.
 (iii)Department of the Treasury. (iv)Department of Defense.
 (v)Department of Justice. (vi)Department of the Interior.
 (vii)Department of Agriculture. (viii)Department of Commerce.
 (ix)Department of Labor. (x)Department of Health and Human Services.
 (xi)Department of Housing and Urban Development. (xii)Department of Transportation.
 (xiii)Department of Energy. (xiv)Department of Education.
 (xv)Department of Veterans Affairs. (xvi)Environmental Protection Agency.
 (xvii)Central Intelligence Agency. (xviii)Office of Management and Budget.
 (xix)General Services Administration. (B)Other officersThe following Federal officers or the designees of those officers:
 (i)The Director of the United States Marshals Service. (ii)The Assistant to the President for National Security Affairs.
 (C)Judicial branch representativesA representative from the judicial branch appointed by the Chief Justice of the United States. (2)Associate membersThe Committee shall include, as associate members who shall be nonvoting members, representatives from the following agencies, appointed by the agency heads:
 (A)Federal Aviation Administration. (B)Federal Bureau of Investigation.
 (C)Federal Deposit Insurance Corporation. (D)Federal Emergency Management Agency.
 (E)Federal Reserve Board. (F)Internal Revenue Service.
 (G)National Aeronautics and Space Administration. (H)National Capital Planning Commission.
 (I)National Institute of Standards & Technology. (J)Nuclear Regulatory Commission.
 (K)Office of Personnel Management. (L)Securities and Exchange Commission.
 (M)Social Security Administration. (N)United States Coast Guard.
 (O)United States Postal Service. (P)United States Army Corps of Engineers.
 (Q)Court Services and Offender Supervision Agency. (R)Any other Federal officers as the President shall appoint.
 (d)Working groupsThe Committee may establish interagency working groups to perform such tasks as may be directed by the Committee.
 (e)ConsultationThe Committee shall consult with other parties, including the Administrative Office of the United States Courts, to perform its responsibilities. At the discretion of the Chairperson of the Committee, such other parties may participate in the working groups.
 (f)MeetingsThe Committee shall, at a minimum, meet quarterly. (g)ResponsibilitiesThe Committee shall—
 (1)not later than 1 year after the date of enactment of the FPS Improvement Act of 2015, propose regulations to the Secretary for promulgation under section 1332(c)(1)— (A)for determining facility security levels, unless the Committee determines that similar regulations are issued by the Secretary before the end of that 1-year period; and
 (B)to establish risk-based performance standards for the security of Federal facilities, unless the Committee determines that similar regulations are issued by the Secretary before the end of that 1-year period;
 (2)establish protocols for the testing of the compliance of Federal facilities with Federal security standards, including a mechanism for the initial and recurrent testing of Federal facilities;
 (3)prescribe regulations to determine minimum levels of training and certification of contract guards; (4)prescribe regulations to establish a list of prohibited items for entry into Federal facilities;
 (5)establish minimum requirements and a process for providing security training for members of Facility Security Committees (as described in section 1337);
 (6)take such actions as may be necessary to enhance the quality and effectiveness of security and protection of Federal facilities, including—
 (A)encouraging agencies with security responsibilities to share security-related intelligence in a timely and cooperative manner;
 (B)assessing technology and information systems as a means of providing cost-effective improvements to security in Federal facilities;
 (C)developing construction standards for those locations with threat levels or missions that require blast resistant structures or other specialized security requirements;
 (D)evaluating standards for the location of, and special security related to, day care centers in Federal facilities; and
 (E)assisting the Secretary in developing and maintaining a secure centralized security database of all Federal facilities; and
 (7)carry out such other duties as assigned by the President. (h)Appeals board (1)EstablishmentThe Committee shall establish an appeals board to consider appeals from any Facility Security Committee, or the Secretary, of a—
 (A)facility security level determination; (B)Facility Security Committee decision to overturn a determination of necessary countermeasures or physical security improvements if the Secretary considered such a decision a grave risk to the facility or its occupants; or
 (C)determination of noncompliance with Federal facility security standards. (2)Final appealA decision of the appeals board is final and shall not be subject to administrative or judicial review.
								(i)Agency support and cooperation
 (1)In generalTo the extent permitted by law and subject to the availability of appropriations, the Secretary shall provide the Committee such administrative services, funds, facilities, staff, and other support services as may be necessary for the performance of the functions of the Committee under this subtitle.
								(2)Cooperation and compliance
 (A)In generalEach agency shall cooperate and comply with the policies, standards, and determinations of the Committee.
 (B)SupportTo the extent permitted by law and subject to the availability of appropriations, agencies shall provide such support as may be necessary to enable the Committee to perform the duties and responsibilities of the Committee.
 (3)ComplianceThe Secretary shall be responsible for monitoring agency compliance with the policies and determinations of the Committee.
 (j)AuthorizationThere are authorized to be appropriated to the Department such sums as necessary to carry out the provisions of this section.
							1337.Facility security committees
 (a)Maintenance of facility security committeesAgencies that are tenants at each Federal facility shall maintain a Facility Security Committee for that Federal facility. Each agency that is a tenant at a Federal facility shall provide 1 employee to serve as a member of the Facility Security Committee.
							(b)Chairperson
 (1)In generalEach Facility Security Committee shall be headed by a chairperson, elected by a majority of the members of the Facility Security Committee.
 (2)ResponsibilitiesThe chairperson shall be responsible for— (A)maintaining accurate contact information for agency tenants and providing that information, including any updates, to the Federal Protective Service;
 (B)setting the agenda for Facility Security Committee meetings; (C)referring Facility Security Committee member questions to Federal Protective Service for response;
 (D)reviewing a security assessment completed by the Federal Protective Service or designated security organization representatives and, if requested by the Federal Protective Service, accompanying the representatives during on-site facility security assessments;
 (E)maintaining an official record of each meeting; (F)acknowledging receipt of the facility security assessment from Federal Protective Service;
 (G)maintaining records of training of or waivers for members of the Facility Security Committee; and (H)any other duties as determined by the Interagency Security Committee.
									(c)Training for members
 (1)In generalExcept as provided under paragraphs (3) and (4), before serving as a member of a Facility Security Committee, an employee shall successfully complete a training course that meets a minimum standard of training as established by the Interagency Security Committee.
 (2)TrainingTraining under this subsection shall— (A)be provided by the Federal Protective Service in accordance with standards established by the Interagency Security Committee;
 (B)be commensurate with the facility security level; and (C)include training relating to—
 (i)familiarity with published standards of the Interagency Security Committee; (ii)physical security criteria for Federal facilities;
 (iii)use of physical security performance measures; (iv)facility security levels determinations;
 (v)best practices for safe mail handling; (vi)knowledge of an occupant emergency plan, the facility security assessment process, and the facility countermeasures plan;
 (vii)the role of the Federal Protective Service and the General Services Administration; and (viii)financing of countermeasures.
 (3)WaiversThe training requirement under this subsection may be waived by the Secretary, the head of a Facility Security Committee, or the Chairperson of the Interagency Security Committee if the Secretary, the head of a Facility Security Committee, or the Chairperson determines that an employee has related experience in physical security, law enforcement, or infrastructure security disciplines.
								(4)Incumbent members
 (A)In generalThis subsection shall apply to any Facility Security Committee established before, on, or after the date of enactment of FPS Improvement Act of 2015, except that any member of a Facility Security Committee serving on that date shall, during the 1-year period following that date—
 (i)successfully complete a training course as required under paragraph (1); or (ii)obtain a waiver under paragraph (3).
										(d)Meetings and quorum
 (1)MeetingsEach Facility Security Committee shall meet on a quarterly basis, or more frequently if determined appropriate by the chairperson.
 (2)QuorumA majority of the members of a Facility Security Committee shall be present for a quorum to conduct business.
								(e)Appeal
 (1)In generalIf a Facility Security Committee disagrees with a determination of a facility security level or a determination of noncompliance with Federal security standards, the Chairperson of a Facility Security Committee may file an appeal of the determination with the Interagency Security Committee appeals board.
 (2)Decision to appealThe decision to file an appeal shall be agreed to by a majority of the members of a Facility Security Committee.
 (3)Matters subject to appealA determination of the Federal Protective Service may be appealed under this subsection, including any determination relating to—
 (A)countermeasure improvements; (B)facility security assessment findings; and
 (C)facility security levels.. (b)Technical and conforming amendments (1)RepealSection 1315 of title 40, United States Code, is repealed.
 (2)Table of sectionsThe table of sections relating to chapter 13 of title 40, United States Code, is amended— (A)by inserting before the item relating to section 1301 the following:
						
							
								Subchapter I—General Authorities; 
 and(B)by striking the item relating to section 1315 and adding at the end the following:   Subchapter II—Federal Protective Services Sec. 1331. Definitions. 1332. Law enforcement authority of Secretary of Homeland Security for protection of public property. 1333. Full-time equivalent employee requirements. 1334. Protective security officers. 1335. Compliance of Federal facilities with Federal security standards. 1336. Interagency security committee. 1337. Facility security committees.. (3)Subchapter I of chapter 13Chapter 13 of title 40, United States Code, is amended by inserting before section 1301 the following:
					
						IGeneral Authorities.
 (4)Carrying concealed firearmsSection 926B(f) of title 18, United States Code, is amended by inserting a Federal Protective Service law enforcement officer, after Federal Reserve,. (5)Regulatory authoritySection 877(a) of the Homeland Security Act of 2002 (6 U.S.C. 457(a)) is amended by striking 1706(b) and inserting 1332(b) of title 40, United States Code.
 (6)Central Intelligence Agency Act amendmentSection 15 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3515) is amended— (A)in subsection (a)(1) by striking 1315(b)(2) of title 40 and inserting 1332(b)(2) of title 40; and
 (B)in subsection (b) by striking 1315(c)(2) of title 40 and inserting 1332(c)(2) of title 40. (7)National Security Agency Act amendmentSection 11 of the National Security Agency Act of 1959 (50 U.S.C. 3609) is amended—
 (A)in subsection (a)(1) by striking 1315(b)(2) of title 40 and inserting 1332(b)(2) of title 40; and (B)in subsection (b) by striking 1315(c)(2) of title 40 and inserting 1332(c)(2) of title 40.
 4.Report on Federal Protective Service personnel needsNot later than 90 days after the date of enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees on the personnel needs of the Federal Protective Service that includes recommendations on the numbers of Federal Protective Service law enforcement officers and the workforce composition of the Federal Protective Service needed to carry out the mission of the Federal Protective Service during the 10-fiscal year period beginning after the date of enactment of this Act.
		5.Report on the feasibility of federalizing the protective security officer workforce
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the feasibility of federalizing the protective security officer workforce.
 (b)Review and commentThe Secretary shall provide the report prepared under this section to a qualified consultant for review and comment before submitting the report to the appropriate congressional committees. The Secretary shall provide the comments of the qualified consultant to the appropriate congressional committee with the report.
 (c)ContentsThe report under this section shall include an evaluation of— (1)converting in its entirety, or in part, the protective security officer workforce into full-time Federal employees;
 (2)the option of posting a full-time equivalent Federal Protective Service law enforcement officer at each level 3 or 4 Federal facility, as determined by the Interagency Security Committee, that on the date of enactment of this Act has a protective security officer stationed at the facility;
 (3)the potential increase in security of any option evaluated under paragraph (1) and (2); (4)the immediate and projected costs of any option evaluated under paragraph (1) and (2);
 (5)the immediate and projected costs of maintaining the current level of protective security officers and full-time Federal Protective Service law enforcement officers;
 (6)a comparison of similar conversions of large groups of contracted workers and potential benefits and challenges.
 6.Report on agency fundingNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the method of funding for the Federal Protective Service, which shall include recommendations regarding whether the Federal Protective Service should—
 (1)continue to be funded by a collection of fees and security charges; (2)be funded by appropriations; or
 (3)be funded by a combination of fees, security charges, and appropriations. 7.Report on preventing explosives from entering Federal facilitiesNot later than 1 year after the date of enactment of this Act, the Secretary shall submit a report to the appropriate congressional committees on the feasibility, effectiveness, safety and privacy implications of the use or potential use of available methods to detect or prevent explosives from entering Federal facilities, including the use of additional canine teams, advanced imaging technology, or other technology or methods for detecting explosives.
 8.Savings clauseNothing in this Act, including the amendments made by this Act, shall be construed to affect— (1)the authorities under section 566 of title 28, United States Code;
 (2)the authority of any Federal law enforcement agency other than the Federal Protective Service; or (3)any authority of the Federal Protective Service not specifically enumerated by this Act that is in effect on the day before the date of enactment of this Act.
			
